Citation Nr: 0308658	
Decision Date: 05/07/03    Archive Date: 05/15/03	

DOCKET NO.  92-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear. 

2.  Entitlement to service connection for arthritis of the 
knees. 

3.  Entitlement to service connection for arthritis of the 
neck (cervical spine). 

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of left (minor) shoulder injury, with 
degenerative arthritis of the glenohumeral joint. 

5.  Entitlement to an evaluation in excess of 10 percent for 
nummular eczema. 

6.  Entitlement to an increased (compensable) evaluation for 
defective hearing in the left ear.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, with additional service in the United States Army 
Reserve/National Guard from January 1973 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in December 1994 
and November 1996, on which occasions it was remanded for 
additional development.  The case is before the Board for 
appellate review.

Finally, for reasons which will become apparent, the issue of 
entitlement to an increased (compensable) evaluation for 
defective hearing in the left ear will be the subject of the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  A chronic right ear hearing loss disability is not shown 
to have been present in service, or any time thereafter.  

2.  Arthritis of the knees is not shown to have been present 
in service, or at any time thereafter.

3.  Arthritis of the neck (cervical spine) is not shown to 
have been present in service, or at any time thereafter.

4.  The residuals of left (minor) shoulder injury are 
presently characterized by mild to moderate degenerative 
arthritis of the left glenohumeral joint, with active flexion 
to 145 degrees, abduction to 135 degrees, adduction to 15 
degrees, and extension to 45 degrees, accompanied by pain, 
but no instability, giving way, or locking.

5.  Nummular eczema is presently characterized by faint 
erythema and scaling of the lower face and upper neck, with 
accompanying dry patches of the distal legs, and areas of 
hyperpigmentation about the trunk, but no evidence of 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  Presently, the veteran's nummular eczema 
covers less than 20 percent of his entire body, or at least 
5 percent, but less than 20 percent, of the exposed areas 
affected.  Current treatment consists of the application of 
nonprescription cortisone creams.


CONCLUSIONS OF LAW

1.  A chronic right ear hearing loss disability was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.385(2002).

2.  Chronic arthritis of the knees was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

3.  Arthritis of the neck (cervical spine) was not incurred 
in or aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2002).

4.  The schedular criteria for an evaluation in excess of 10 
percent for the residuals of left (minor) shoulder injury, 
with degenerative arthritis of the glenohumeral joint, have 
not been met.  -38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a and Part 4, Codes 5002, 5003, 5201, 5203 (2002).

5.  The schedular criteria for an evaluation in excess of 10 
percent for nummular eczema have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118 and Part 4, Code 7806 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

However, in the case at hand, it is clear that the VA has met 
it's "duty to assist" the veteran in the development of all 
facts pertinent to his claims.  To that end, in a 
Supplemental Statement of the Case of January 2003, the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.

Factual Background.

Information currently of record is to the effect that the 
veteran's service medical records are unavailable, inasmuch 
as his claims folder consists of a rebuilt file.

VA radiographic studies of the veteran's left knee and 
cervical spine conducted in November 1990 were within normal 
limits.

A VA radiographic examination of the veteran's left shoulder 
conducted in November 1990 was consistent with degenerative 
changes of the glenohumeral joint.

During VA outpatient treatment in October 1993, the veteran 
complained of a rash on his back.  The pertinent diagnosis 
was seborrheic dermatitis.

A VA consultation dated in February 1995 is to the effect 
that the veteran was referred at that time for evaluation of 
recurring eczema, almost vesicular in nature, on his trunk 
and extremities.  On VA outpatient treatment in May 1995, the 
veteran complained of flaking skin, as well as a rash on his 
scalp, eyebrows, and midchest.  Physical examination revealed 
no evidence of any active lesions.  The clinical impression 
was seborrheic dermatitis.  On VA outpatient treatment in 
August 1995, the veteran complained of a rash on his forehead 
and arms.  Reportedly, a physician's assistant had previously 
looked at the rash, which resembled dermatitis.  Treatment 
was with medication.  

On VA hospitalization for an unrelated medical problem in 
October 1995, the veteran's neck was supple, without 
lymphadenopathy or thyromegaly.  Disabilities associated with 
this claim were not noted in the records.  

During the course of VA outpatient treatment in April 1999, 
the veteran was seen for a rash on his neck, arms, and hands.  
He gave a long history of rashes, for which he had been given 
medication.  On physical examination, there was evidence of a 
red rash on his hands and neck.  The pertinent diagnosis was 
dermatitis of questionable etiology.  During VA outpatient 
treatment in August 1999, the veteran gave a history of 
eczema and impaired hearing.

During the course of VA outpatient treatment for an unrelated 
medical problem in October 1999, the veteran gave a history 
of rashes in the abdominal area and/or trunk, and, on 
occasion, on his arms and legs.  Musculoskeletal history 
included gouty arthritis, with complaints of shin splints 
following extended walking.  No pertinent diagnosis was 
noted. 

On VA outpatient treatment in April 2000, the veteran 
complained of right knee pain of three days duration.  On 
physical examination, there was tenderness present in the 
parapatellar area, with decreased range of motion, but no 
edema.  The pertinent diagnosis was parapatellar bursitis.

On VA outpatient treatment in August 2002, the veteran's neck 
was supple, and his skin intact.

On VA dermatologic examination in October 2002, it was noted 
that the veteran's medical records were available, and had 
been reviewed.  The veteran gave a history of pruritic 
recurrent skin eruptions for 30 years, for which he used 
nonprescription cortisone creams.  Current complaints 
consisted of itching and stinging, in particular, at night.  
On physical examination, there was evidence of faint erythema 
and scaling on the veteran's lower face and upper neck, as 
well as dry patches on his distal legs.  Also noted were 
areas of hyperpigmentation on the trunk.  The pertinent 
diagnosis was chronic eczematoid dermatitis.

On VA audiometric examination in November 2002, the veteran 
gave a history of difficulty hearing following the close 
firing of artillery.  Additionally noted were problems with 
difficulty understanding speech in noise, as well as problems 
with sound localization.  When questioned, the veteran gave a 
history of noise exposure, including weapons fire while in 
the military.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
15
15
20
25
30
23

Speech discrimination ability of 96 percent.  The pertinent 
diagnosis was of essentially normal hearing in the right ear.

On VA orthopedic examination in January 2003, the veteran 
gave a history of injury to his left shoulder in December of 
1982 when he was injured in a motor vehicle accident.  At the 
time of the incident in question, the veteran did not recall 
being given any particular diagnosis.  Reportedly, he had 
been seen by a chiropractor for approximately six months 
following the incident for problems with his neck. 

Noted at the time of examination was that the veteran's 
claims folder was available, and had been reviewed.  That 
review was significant for degenerative changes in the 
glenohumeral joint based on radiographic studies in November 
1990.  The veteran complained of intermittent pain in his 
left shoulder which was present approximately 50 percent of 
the time.  Reportedly, any overhead use or sudden movement 
aggravated his pain.  The veteran complained of weakness in 
his left arm both at his side, and in particular, overhead.  
Additional complaints included stiffness in the left shoulder 
following any period of limited movement, such as resting, or 
at night.  According to the veteran, his stiffness was 
transient, and resolved in a short period of time.  There 
were episodes of swelling which occurred 2 to 3 times a year, 
and lasted up to half a day.  He denied any heat or redness, 
and similarly denied any instability, giving way, or locking 
of his left shoulder.  Current treatment consisted of 
medication, which helped his pain somewhat, and produced no 
side effects.  He stated that, on those occasions when he 
would experience a "flare up," he usually took off from work 
for one day.  Currently, he used no devices such as a brace 
for his left shoulder.  Nor had he undergone any surgery.  
Currently, he was unaware of any episodes of dislocation or 
recurrent subluxation. 

On physical examination, the veteran stated that he was 
right-hand dominant, and wrote with his right hand.  Active 
range of motion for his left shoulder was 145 degrees, with 
passive flexion increased by another 5 to 10 degrees, though 
with significant pain.  Abduction was to 135 degrees on the 
left, with adduction to 15 degrees.  Extension was to 45 
degrees, with external rotation to 45 degrees, and internal 
rotation to 55 degrees.  Noted at the time of examination was 
that the veteran experienced significant pain at the extremes 
of all motion on his left side.  However, he could passively 
obtain an additional 5 to 10 degrees of movement on the left.  
He exhibited weakness of the supraspinatus on the left, which 
appeared to have a component of pain, as well as true 
weakness.  Infraspinatus strength was within normal limits.  
At the time of examination, there were no specific areas of 
tenderness, and deep tendon reflexes were symmetrical, with 
no sensory changes.  Radiographic studies of the left 
shoulder conducted in conjunction with his examination showed 
significant degenerative arthritis of the glenohumeral joint 
which was considered mild to moderate.  The pertinent 
diagnoses were mild to moderate degenerative arthritis of the 
left glenohumeral joint; and chronic supraspinatus rotator 
cuff tear of the left shoulder based on physical findings.

Analysis

The veteran in this case seeks service connection for right 
ear hearing loss, as well as for arthritis of the knees 
and/or neck.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran served 90 days or more during a period of war, and 
osteoarthritis, or an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater, or when speech recognition scores utilizing the 
Maryland CNC tests are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

In the present case, and as noted above, the veteran's 
service medical records are unavailable.  In point of fact, 
the earliest clinical indication of the potential presence of 
a chronic right ear hearing loss is revealed by a VA 
audiometric examination dated in November 2002, more than 30 
years following the veteran's discharge, at which time there 
was present a 30 decibel threshold at 4,000 Hertz in the 
veteran's right ear.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Significantly, this 30 decibel threshold does not 
represent the presence of "hearing loss disability" as 
defined by VA regulation.  See 38 C.F.R. § 3.385 (2002).  Nor 
has it been shown that, either in service, or any time 
thereafter, the veteran suffers from arthritis of the knees 
or neck.  Under such circumstances, and absent evidence of a 
chronic disability for which service connection might 
appropriately be granted, the veteran's claims for service 
connection must be denied.

Turning to the issues of increased evaluations for the 
residuals of left (minor) shoulder injury and nummular 
eczema, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the case at hand, in a rating decision of March 1991, 
service connection and initial 10 percent evaluations for the 
residuals of left (minor) shoulder injury and nummular eczema 
were made effective from August 1, 1990, the date following 
the veteran's discharge from service.  The veteran voiced his 
disagreement with the assignment of respective 10 percent 
evaluations, and the current appeal ensued.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Service connection is currently in effect for the residuals 
of left (minor) shoulder injury, with degenerative arthritis 
of the glenohumeral joint.  Degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent evaluation is to be 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups.  A 
20 percent evaluation is to be assigned where there is X-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, and there are occasional 
incapacitating exacerbations.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 
10 percent is to be applied for each major joint or group of 
minor joints affected by limitation of motion.  These 10 
percent evaluations are combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. Part 4, 
Code 5003 (2002).  The shoulder, elbow, wrist, hip, knee, and 
ankle are considered to be major joints for the purpose of 
rating disability from arthritis.  38 C.F.R. Part 4, Code 
5002 (2002).

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to the shoulder 
level, or to midway between the side and shoulder level.  
38 C.F.R. § 4.71a and Part 4, Code 5201 (2002).  A 20 percent 
evaluation is also warranted where there is evidence of 
nonunion with loose movement or dislocation of the clavicle 
or scapula.  38 C.F.R. § 4.71a and Part 4, Code 5203 (2002).

In the present case, the veteran has received treatment on 
various occasions for the residuals of an inservice shoulder 
injury, to include pain on movement, and residual stiffness.  
However, as of the time of a recent VA orthopedic examination 
in January 2003, active flexion of the veteran's left 
shoulder was to 145 degrees, with abduction to 135 degrees, 
and adduction to 15 degrees.  At no time was it shown that 
the veteran could raise his left arm only to shoulder level, 
or to midway between his side and shoulder level.  When 
questioned, the veteran denied any problems with heat or 
redness, or with instability or "giving way" of his left 
shoulder.  Nor was there any evidence of locking, or of 
dislocation or recurrent subluxation.  In the opinion of the 
examiner, the veteran suffered from "mild to moderate" 
degenerative arthritis of the glenohumeral joint of his left 
shoulder.

The Board concedes that, based on the aforementioned 
findings, the veteran continues to experience some disability 
as a result of his left shoulder injury.  However, that 
disability does not rise to the level requisite to the 
assignment of an increased evaluation.  Accordingly, an 
increased evaluation for the residuals of left (minor) 
shoulder injury must be denied.

Regarding the issue of an increased evaluation for service-
connected nummular eczema, the Board observes that, effective 
August 30, 2002, the schedular criteria for the evaluation of 
service-connected skin disabilities underwent revision.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law 
and regulation most favorable to the appellant must apply 
unless Congress or the Secretary provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for 
service-connected nummular eczema be evaluated under the 
pertinent regulations effective both before and after the 
August 30, 2002 changes to the rating schedule.  

In that regard, under the schedular criteria in effect prior 
to August 30, 2002, a 10 percent evaluation for service-
connected eczema is warranted where there is evidence of 
exfoliation, exudation, or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
requires evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. Part 4, Code 
7806 (effective prior to August 30, 2002).

Effective August 30, 2002, a 10 percent evaluation for eczema 
is warranted where at least 5 percent, but less than 20 
percent, of the veteran's entire body, or at least 5 percent, 
but less than 20 percent, of an exposed area is affected, or 
where intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of less than six weeks during a 12-month period.  A 
30 percent evaluation is warranted where 20 to 40 percent of 
the veteran's entire body, or 20 to 40 percent of an exposed 
area is affected, or where systemic therapy such as 
corticosteroids or other immunosuppressor drugs are required 
for a total duration of six weeks or more, but not 
constantly, during a 12-month period.  38 C.F.R. Part 4, Code 
7806 (effective August 30, 2002).

In the case at hand, the veteran has received treatment in 
the past for what has variously been characterized as eczema, 
or seborrheic dermatitis.  However, at no time has the 
veteran's service-connected skin disorder been shown to be of 
a severity sufficient to warrant the assignment of an 
increased evaluation.  In that regard, as of the time of a 
recent VA dermatologic examination in October 2002, there was 
present only a faint erythema and scaling of the veteran's 
lower face and upper neck, in conjunction with some dry 
patches on his distal legs.  While at the time of 
examination, there were certain areas of hyperpigmentation 
present on the veteran's trunk, the majority of the veteran's 
lesions were, as noted above, "faint."  Currently, the 
veteran utilizes only nonprescription cortisone creams for 
treatment of his service-connected skin disability.  At no 
time has it been shown that the veteran suffers from constant 
exudation or itching, extensive lesions, or marked 
disfigurement, or an involvement of an area of his body 
sufficient to warrant the assignment of an increased 
evaluation.  Accordingly, the veteran's claim for an 
increased rating for nummular eczema must be denied.


ORDER

Service connection for defective hearing in the right ear is 
denied.

Service connection for arthritis of the knees is denied.

Service connection for arthritis of the neck (cervical spine) 
is denied.

An evaluation in excess of 10 percent for the residuals of 
left (minor) shoulder injury, with degenerative arthritis of 
the glenohumeral joint, is denied.

An evaluation in excess of 10 percent for nummular eczema is 
denied.


REMAND

In addition to the aforementioned, the veteran seeks an 
increased evaluation for defective hearing in his left ear.  
In that regard, on December 6, 2002, there became effective 
the Veterans Benefits Act of 2002, which amended certain 
provisions of 38 U.S.C.A. § 1160 relating to special 
consideration for some cases of loss of paired organs or 
extremities.  Specifically, new Section 103 modifies the 
criteria for combining service-connected and nonservice-
connected hearing loss.  Given the relatively recent 
effective date for those amended criteria, it is clear that 
they have not yet been considered in the RO's adjudication of 
the veteran's claim for an increased evaluation for service-
connected left ear hearing loss.

Accordingly, the case is REMANDED to RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2002, the date of 
the veteran's most recent VA audiometric 
examination, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The RO should then review the 
veteran's claims file, and insure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), is 
completed.  If not, corrective action 
should be taken.

3.  Thereafter, the RO should 
readjudicate the issue of an increased 
evaluation for defective hearing in the 
left ear, with specific attention to the 
amended provisions of 38 U.S.C.A. § 1160 
governing the evaluation of 
service-connected defective hearing where 
one ear is service connected, and the 
other ear is not.  Should the benefit 
sough on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





                       
____________________________________________
	RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


